Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered March 4, 1999, convicting him of murder in the second degree (three counts), robbery in the first degree, and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his claim that testimony elicited on the cross-examination of a prosecution witness at his first trial and read into evidence at his second trial was improperly admitted on the ground that *686any probative value was outweighed by the prejudice to him (see CPL 470.05 [2]). In any event, the testimony was relevant, and its probative value was not “substantially outweighed by the danger that it [would] unfairly prejudice” the defendant or mislead the jury (People v Scarola, 71 NY2d 769, 777; see People v Alvino, 71 NY2d 233, 242; People v Acevedo, 40 NY2d 701, 704). Prudenti, P.J., Feuerstein, Friedmann and H. Miller, JJ., concur.